         Case 1:09-cr-00213-DC Document 215 Filed 02/06/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    February 6, 2020

BY ECF
The Honorable Denny Chin
United States Circuit Judge
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

       Re:    United States v. Bernard L. Madoff, 09 Cr. 213 (DC)

Dear Judge Chin:

        The Government writes in connection with the motion of Bernard L. Madoff, the defendant
in the above-captioned case, for a sentence reduction pursuant to 18 U.S.C. § 3582, as amended
by the First Step Act. The Government proposes to respond to the motion by March 4, 2020, with
any reply by Madoff due by March 11, 2020. Counsel for Madoff agrees with the proposed
schedule.

        Additionally, the Government proposes to provide notice to Madoff’s victims of his motion
in the form of the attached Exhibit A, to be posted on the website of the U.S. Attorney’s Office
and distributed to Madoff’s victims through coordination with the Special Master to the
Department of Justice’s Madoff Victim Fund. If it is amenable to the Court, the Government
proposes that February 28, 2020 be established as a deadline by which comments from victims
should be received by the U.S. Attorney’s Office. The Government will produce any comments it
receives from victims to the Court and counsel for the defendant on a rolling basis.


                                                Respectfully submitted,

                                                Geoffrey S. Berman
                                                United States Attorney

                                         By:    ______/s/_______________________________
                                                Drew Skinner
                                                Assistant United States Attorney
                                                Southern District of New York
                                                (212) 637-1587

Attachment:   Exhibit A
cc:           Brandon Sample, Esq. (counsel for Madoff)
